Citation Nr: 0518435	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from July 1970 to 
November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.  

The Board notes that the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, dated December 3, 2004.  
Attached to that document was the first page of a letter from 
the veteran's most recent employer, Singapore Technologies 
Engineering.  That letter indicates that the veteran was no 
longer able to be employed at his former job because of his 
various disabilities, including those involving his knees.  
It may be that the submission of this form by the veteran is 
an informal claim for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.  As such, the RO should ask the 
veteran whether he is applying for said benefits, and if he 
is, the appropriate paperwork and actions should be 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The record suggests that the veteran underwent total right 
knee replacement surgery in September 2004.  The veteran has 
requested that his service-connected right knee disorder be 
rated at a higher rate.  The pre- and post-surgery records 
may have an effect on whether the veteran is awarded an 
increased evaluation.  Since those files are not of record, 
it is the conclusion of the Board that the claim should be 
remanded so those records may be obtained.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be contacted and 
asked to provide the names of all of the 
medical personnel that have provided him 
care for his right knee disability since 
January 2004.  The veteran should be 
provided a release of information form 
and he should be asked to complete and 
return it to the RO.  Once that form has 
been obtained, the RO should then go to 
those health care providers and obtain 
the records that are pertinent to the 
claim now before the Board.  Of 
particular interest are those records in 
the possession of W. R. Hooper, M.D., of 
the Medical Center Clinic, Department of 
Orthopaedics, 8333 North Davis Highway, 
Pensacola, Florida 32514.  All obtained 
records should be included in the claims 
folder for future review.  If any 
requested records are not obtained, the 
veteran and his accredited representative 
should be so notified so that they may 
obtain those records and submit them to 
the RO.  

2.  Following completion of the above, if 
the RO finds that a VA medical 
examination is necessary in order to 
determine if an increased evaluation is 
warranted for the veteran's service-
connected right knee disability, such an 
examination should be scheduled and 
conducted.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond thereto.    

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the veteran is required until he is so informed.  
The purpose of this REMAND is to obtain additional medical 
evidence needed to evaluate the veteran's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


